The court is of the opinion that evidence as to the failure to ring the bell on the car in question at the intersection of other streets prior to the time of the accident was not proper.Agulino v. R.R. Co., 21 R.I. 263. But a consideration of the evidence shows that the negligence of the defendant was so clearly established that a new trial would be of no avail, since it clearly appears that the plaintiff was overtaken from the rear by the car of the defendant company, which was then running at a high and excessive rate of speed. And the court fails to find that the damages awarded were excessive.
Petition for new trial denied.